UNSECURED PROMISSORY NOTE




$ 100,000.00

November 1, 2012




FOR VALUE RECEIVED, the undersigned, Rangeford Resources, Inc., (the “Maker”) a
Nevada corporation promises to pay to the order of GREGORY W. HADLEY (the
“Payee”) an individual, at such place as Payee may designate in writing, in
lawful money of the United States of America and in immediately available funds,
the principal sum of One Hundred Thousand Dollars ($100,000.00) plus accrued
interest on the terms and conditions hereinafter set forth.




The Note shall be due and payment shall be callable on a “first in first out
basis” as soon as the Company has available funds to reimburse Payee, from the
date hereof, at which time the Maker shall pay the principle thereto.  Maker
shall have the right to prepay this Note, in whole or in part, at any time
without penalty.  Maker’s payment of this Note shall be unsecured.




This Note shall bear simple interest at a rate of six percent (6%) per year from
the date hereof until paid in full.  The Note shall be due and payable Sixty
Days (60) days from the date hereof, at which time the Maker shall pay the
principal and all interest accrued thereto.  Maker shall have the right to
prepay this Note, in whole or in part, at any time without penalty. Maker’s
payment of this note shall be unsecured, over the 60 day period, until maturity
of the note.  

ISSUANCE OF SHARES:  In connection with this Note, the Company shall issue to
the Lender 250,000 shares of its common stock, par value $0.00 per share (the
"Shares"). The Lender shall pay to the Company the par value of the Shares.  The
Lender represents that the Lender is acquiring the Shares for investment for the
Lender's own account, not as a nominee or agent, and not with the view to, or
for resale in connection with, any distribution thereof.  The Lender understands
that the Shares have not been, and will not be when issued, registered under the
Securities Act by reason of a specific exemption from the registration
provisions of the Securities Act of 1933, as amended (the "Securities Act"), the
availability of which depends upon, among other things, the bona fide nature of
the investment intent and the accuracy of the representations as expressed
herein.  The Lender acknowledges that the Shares must be held indefinitely
unless subsequently registered under the Securities Act or unless an exemption
from such registration is available. The Lender understands that the Shares
involve a high degree of risk, including those risk factors, and there can be no
assurance the Lender will not lose all of the Lender's investment. The Lender
agrees that each certificate representing the Shares (and any shares issued upon
conversion of this Note or exercise of any warrants issued upon a default under
this Note) shall bear a legend in substantially the following form:

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.
 THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE
OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID ACT OR AN
OPINION OF COUNSEL SATISFACTORY TO THE CORPORATION THAT SUCH REGISTRATION IS NOT
REQUIRED.”








Piggyback Registration Rights. If (but without any obligation to do so) the
Company proposes to register (including for this purpose a registration effected
by the Company for stockholders other than the Investor) any of its stock,
either for its own account or the account of a security holder or holders, under
the Securities Act in connection with the public offering of such securities
(other than a registration relating solely to the sale of securities to
participants in a Company stock plan or option agreements, an offering or sale
of securities pursuant to a Form S-4 (or successor form) registration statement,
or any registration on any form which does not include substantially the same
information as would be required to be included in a registration statement
covering the sale of the "Registrable Securities" as such term is defined
below), the Company shall, at such time, promptly give the Investor written
notice of such registration.  Upon the written request of Investor given within
ten (10) days after mailing of such notice by the Company, the Company shall,
subject to the provisions of this Section, cause to be registered under the
Securities Act all of the Registrable Securities that Investor has requested to
be registered.  For purposes of this Section, Registrable Securities shall mean
the Shares of Company common stock issued upon conversion of the Preferred Stock
owner by Investor, to the extent such shares may not be resold under Rule 144
under the Securities Act or otherwise without registration.  It shall be a
condition precedent to the obligations of the Company to take any action
pursuant to this Section with respect to the Registrable Securities of Investor
that Investor shall furnish to the Company such information regarding itself,
the Registrable Securities held by it, and the intended method of disposition of
such securities as shall be required to effect the registration of Investor's
Registrable Securities.




The entire unpaid principal balance of this note shall immediately become due
and payable, at the option of the Payee, upon the occurrence of either of the
following events of default (each, an “Event of Default”): (a) Failure by Maker
to pay all principal and interest hereunder as  and when the same becomes due
and payable in accordance with the terms hereof, or (b) failure by Maker to
comply with any other covenant hereunder and such failure continues for three
(3) days after written notice of such failure.




In the event of Default specified above shall occur, Payee may proceed to
protect and enforce its rights by suit in equity and/or by action at law or by
other appropriate proceedings. No delay on the part of the Payee in the exercise
of any power or right under this Note, or under any other instrument executed
pursuant thereto shall operate as a waiver thereof, nor shall a single or
partial exercise of any other power or right preclude further exercise thereof.
Notwithstanding anything made hereunder shall be applied, at the option of
Payee, first to costs of collection, then to interest, and then to principal.




It is hereby specially agreed that if this note is placed into the hands of an
attorney for collection, or if provided, established, or collected in any court,
Maker agrees to pay to Payee an amount equal to all expenses incurred in
enforcing or collecting this Note, including court costs and reasonable
attorneys’ fees.




Except for the notice expressly provided herein, the undersigned hereby waives
presentment for payment, notice of nonpayment, demand, notice of demand,
protest, notice of protest, diligence in collection, grace, and without further
notice hereby consents to renewals, extensions, or partial payments either
before or after maturity.








IN WITNESS WHEREOF, the undersigned executes and agrees to be bound by this Loan
Agreement.







Date: _____________________                      $ 100,000.00           
          250,000

                                                                        Bridge
Loan Amt     Shares of Common Stock




_______________________                          U.S. Citizenship: Yes:____
No:_____

Signature




_______________________                            ____________________________

Signature of Spouse                                           Name(s) of
Owner(s) (Print)




                                                                          ____________________________




If Joint Ownership, Check one:                      
 ____________________________

                                                                             Address
of Primary Residence




____Joint Tenants, with                                  
 ____________________________

        Rights of Survivorship                               
City                        State       Zip




____Tenants in Common                               
  ____________________________




____Community Property                              
  ____________________________

                                                                           Social
Security Number(s) (or Tax Id No.)

(For issuance of securities)

Entity Lender




Name of Entity:  __________________________




By:    

___________________________

Name:  ___________________________

Title:  

___________________________




Tax ID No. _____________________







ACCEPTED BY Rangeford Resources, Inc.:




By:    

___________________________

Name:   ___________________________

Title:  

___________________________

Date: 

___________________________



